Judgment and order affirmed, with costs. All concur, except Love and Kimball, JJ., who dissent and vote for reversal on the ground that there was a merger of the separation agreement in the decree of divorce notwithstanding the provisions of paragraph V of the separation agreement. (The judgment is for plaintiff in an action to recover balance due under a separation agreement. The order grants plaintiff’s motion to strike out defendant’s answer and amended answer and directs summary judgment for plaintiff.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ. [191 Misc. 47.]